Citation Nr: 0723741	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for spondylolisthesis at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Acting Veterans Law Judge in February 
2007; a transcript of that hearing is associated with the 
claims folder.

The Board observes that the veteran asserted in a December 
2005 written statement an inability to work due to his 
service-connected back disability and the medication he takes 
for such disability.  Since that time he has submitted 
various documents in support of his contention, provided 
testimony regarding his inability to work, and most recently, 
in April 2007, he submitted a VA Form 21-8940 (application 
for increased compensation based on unemployability).  In 
light of such circumstances, the Board concludes that there 
exists a claim for entitlement to a total rating based on 
individual unemployability (TDIU).  Since this issue has not 
been adjudicated, it is REFERRED to the RO for consideration.

Additionally, the veteran indicated that he was diagnosed 
with fibromyalgia in an April 2007 statement.  Since it is 
not clear from his written statement whether he intended to 
file a claim for VA compensation for this disability, the 
Board feels that the RO should contact the veteran and ask 
him whether he intended to file a claim of entitlement to 
service connection for fibromyalgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As an initial matter, the Board notes that this appeal 
pertains to the initial evaluation assigned to the veteran's 
service-connected spondylolisthesis at L4-5.  A review of the 
record reveals that the effective date of the veteran's 
initial award of compensation is December 11, 2000, the date 
of his original service connection claim.  Thus, this appeal 
is nearly seven years old.  It is therefore with significant 
regret that the Board concludes that further development, 
with ensuing delay, is necessary for the reasons discussed 
below.  

In rating spine disabilities, the Board must consider whether 
the veteran's functional limitations due to his service-
connected disability are additionally limited by weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  More simply stated, when 
evaluating the veteran's range of motion in his thoracolumbar 
spine, the examiner should indicate at what degree pain 
begins as well as indicate any additional loss of motion in 
degrees when the veteran is asked to repeat range of motion 
testing.  

A review of the veteran's VA examination reports of record 
reveals that the April 2001 VA examination did not take these 
DeLuca factors into consideration in reporting range of 
motion testing results.  However, an addendum to the August 
2005 VA examination report expressly states that there is no 
pain on range of motion testing or additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner did, however, note that the 
veteran specifically indicated that his pain medication, 
namely morphine, improved his mobility and that without such 
medication, pain would significantly decrease his range of 
motion measurements.  

The veteran testified in February 2007 that although he 
continues to take morphine for pain management, it no longer 
eliminates his pain.  Such statement is supported by a 
February 2006 VA clinical record which indicates that 
morphine was no longer helping relieve the veteran's back 
pain.  The Board finds that this evidence documents a 
worsening of his symptomatology.  Specifically, when viewed 
in light of the August 2005 VA examination report, such 
evidence suggests that the veteran would now report pain 
during range of motion testing, and therefore, exhibit 
additional loss of motion due to his service-connected low 
back disability.  Under such circumstances, the Board finds 
that a new VA examination is needed to assess the current 
severity of the veteran's spondylolisthesis at L4-5.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Moreover, the Board notes that there is evidence of possible 
neurological impairment associated with the veteran's 
service-connected disability.  In this regard, the veteran 
testified that he has bilateral radiating leg pain and his VA 
medical records indicate that he has been diagnosed with 
sciatica since August 1999.  Furthermore, although recent MRI 
studies make no mention of any nerve entrapment, an August 
2000 MRI study indicates clear entrapment of the L4 nerve 
root.  Finally, a February 1992 private record indicates the 
possibility of a neurological disease secondary to his low 
back disorder that may be responsible for pain and discomfort 
in the perineal and penile regions.  In light of such 
evidence, the Board feels that the evidence warrants a 
neurological examination in addition to the orthopedic 
evaluation.

The veteran testified to extensive evaluation of his service-
connected back disability by both VA orthopedic specialists 
and physicians at the Medical University of South Carolina 
(MUSC).  A review of the evidence of record reveals VA 
orthopedic records dated from April 2004 through September 
2006 despite evidence indicating orthopedic appointments 
prior to April 2004.  There are also no records associated 
with the claims folder for MUSC; however, a January 2006 
letter was sent to the veteran requesting that he provide a 
consent to release information form so that these records 
might be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, while this appeal is on remand, any 
outstanding VA treatment records, particularly orthopedic 
records, should be obtained for the period from December 1999 
through March 2004 and from September 2006 through the 
present.  Additionally, since the Board is already remanding 
this appeal for a new examination, it will provide the 
veteran another opportunity to either submit private records 
from the MUSC or to provide VA with enough information to 
request these records.  See 38 C.F.R. § 3.159(c)(1) (2006)

Finally, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code 5293, was effective 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Because these changes took effect during 
the pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected low back disability.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002).

With respect to these regulatory amendments, the October 2005 
statement of the case provided the veteran with the rating 
criteria in effect for limitation of motion of the lumbar 
spine prior to September 26, 2003, and the General Rating 
Formula for Disease and Injuries of the Spine.  Moreover, the 
RO considered whether the veteran was entitled to a higher 
initial evaluation for his service-connected back disability 
only under this limited criteria.  Yet, the veteran is 
service-connected for a disc disease, and the criteria, both 
old and revised, pertaining to intervertebral disc syndrome 
have not been applied.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  Similarly, 
the Board did not consider whether the veteran was entitled 
to a higher evaluation under other diagnostic codes (pre-
September 26, 2003 rating schedule) applicable to lumbar 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5295 (2003).  Therefore, on remand, the 
agency of original jurisdiction is instructed to provide the 
veteran with all applicable rating criteria (old and revised) 
and apply such criteria in determining whether the veteran is 
entitled to a higher initial evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records 
pertaining to the veteran's service-
connected back disability, particularly 
orthopedic records, from Charleston VA 
Medical Center for the period from 
December 1999 through March 2004 and from 
September 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Contact the veteran and ask him to 
either (1) submit copies of any private 
records from the Medical University of 
South Carolina, or (2) provide information 
about the name(s), address(es), and 
date(s) of treatment, along with a consent 
to release information form.  If the 
veteran submits the latter information and 
release form, make appropriate attempts to 
obtain these treatment records.

3.  Schedule the veteran for a VA spine 
examination (to be conducted by an 
orthopedic specialist) to ascertain the 
severity of his service connected 
spondylolisthesis of the lumbar spine.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to the range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected low back 
disability.  If any of the above is 
observed, the examiner should specifically 
comment on whether the veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also 
specifically state whether there is any 
abnormality of the spine, including 
evidence of listing, scoliosis, reversed 
lordosis, or abnormal kyphosis, a positive 
Goldwaithe's sign, marked limitation of 
forward bending in standing, muscle spasm, 
narrowing or irregularity of joint space, 
abnormal mobility on forced motion, 
abnormal gait, or ankylosis.  Any 
incapacitating episodes (defined as acute 
signs and symptoms requiring bed rest 
prescribed by a physician and treatment by 
a physician) should be noted, including 
their frequency and duration.  In 
addition, after considering the veteran's 
documented medical history, the examiner 
should identify all impairments affecting 
the lumbar spine, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should differentiate any impairment caused 
by a disorder other than the service-
connected spondylolisthesis of the lumbar 
spine.

4.  Schedule the veteran for a VA 
neurological examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if deemed necessary.  After reviewing the 
veteran's medical history and completing 
any necessary testing and evaluation, the 
examiner should indicate whether the 
veteran's spondylolisthesis of the lumbar 
spine includes nerve injury, and if so, 
whether the nerve impairment causes 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis of any nerves.  
The examiner should identify the nerves 
that are involved, and indicate whether 
any such nerves involve body functions 
that are completely different from those 
controlled by the service-connected low 
back disability.  A complete rationale for 
any opinion expressed should be included 
in the report.

5.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case that is fully 
compliant with the provisions of 38 C.F.R. 
§ 19.29 (2006).  In particular, the 
supplemental statement of the case should 
a) inform the veteran of what must be 
shown to establish entitlement to the 
benefit sought; b) provide a summary of 
all applicable laws and regulations 
(including old and new criteria for all 
diagnostic codes potentially applicable to 
lumbar spine disabilities, including 
intervertebral disc syndrome) and c) 
explain what the record does show, and why 
application of all of the law and 
regulations provided in the supplemental 
statement of the case has led to the 
determination being appealed.  The veteran 
and his representative, if any, should 
then be afforded the opportunity to 
respond, after which the case should be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


